            Case 1:20-cr-00898-KWR Document 10 Filed 03/13/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                   Plaintiff,                     )
                                                  )
         vs.                                      )        Cr. No. 20-898-KWR
                                                  )
 KENNETH BRANT,                                   )
                                                  )
                                                  )
                   Defendant.                     )

       UNITED STATES’ UNOPPOSED MOTION FOR A PROTECTIVE ORDER

       The United States respectfully moves this Court under Rule 16(d)(1) of the Federal Rules

of Criminal Procedure to enter a protective order governing certain confidential discovery

produced by the United States in the above matter. In support of this motion, the United States

sets forth the following:

       1.       The United States intends to disclose discovery in this case that will include, among

other things, numerous documents, photographs, audios, videos, and digital evidence (the

“Disclosed Material”).

       2.       This Disclosed Material contains personally identifiable information as well as

information pertaining to individuals other than the defendant. The Disclosed Material includes,

but is not limited to, personal identifiers such as names, phone numbers, email addresses, and

locations. The referenced information is included on police reports, audio, and other documents.

       3.       The United States is concerned that dissemination of this type of information has

significant privacy implications, and potentially safety implications, for the individuals whose

personal information is contained in these materials. Entering a protective order will expedite the

disclosure of discovery to defendant and safeguard the confidential informant in this case.
            Case 1:20-cr-00898-KWR Document 10 Filed 03/13/20 Page 2 of 4



       4.       Rule 16(d)(1) of the Federal Rules of Criminal Procedure, titled “Protective and

Modifying Orders,” states that “the court may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.”

       5.       Counsel for Defendant, Emily Carey, Esq., has been contacted and does not oppose

this motion.

       6.       Accordingly, the United States submits that there is good cause for the Court to

enter a protective order with the following terms:

                a. Material received by the defendant (through his attorney) from the United States

                   shall not be shown or otherwise provided or disclosed to individuals other than:

                            i. Defendant;

                           ii. Defendant=s attorney of record;

                          iii. employees of such attorney to whom it is reasonably necessary that

                               the material be shown for the purposes of motions, hearings, trial, or

                               appeal in this matter;

                          iv. witnesses and their counsel to whom it is reasonably necessary that

                               the material be shown for the purposes of motions, hearings, or trial

                               (including post-conviction proceedings); and

                           v. experts, investigators, or consultants who are assisting in the

                               motions, hearings, trial, or appeal in this matter.

                          vi. Defense counsel may leave materials in the possession of Defendant

                               and third parties only if such materials do not include personally

                               identifiable information about victims and witnesses, including but



                                                  2
         Case 1:20-cr-00898-KWR Document 10 Filed 03/13/20 Page 3 of 4



                                 not limited to names, birth dates, email addresses, physical

                                 addresses, photographs, and audio and video recordings.

                   Individuals to whom discovery material is shown or otherwise provided must

                   be provided with a copy of this protective order, and agree to be bound by its

                   terms prior to being shown or otherwise provided with any material.

               b. Nothing in this protective order limits a defendant or the United States from

                   disclosing material in this or related judicial proceedings, including in motions,

                   at hearings, at trial, or in an appeal. This protective order requires, however,

                   that the party redact any personal identifying information, any financial

                   information, and other private information in accordance with Fed. R. Crim. P.

                   49.1.

               c. Within sixty days after the conclusion of this case, including the conclusion of

                   any direct appeal or the expiration of the time limit within which to file such an

                   appeal, as well as any collateral review, defense counsel shall return to the

                   United States or notify the United States that it has destroyed the material that

                   counsel received from the United States during this matter.



       For the foregoing reasons, the United States respectfully requests that the Court enter a

protective order as described.


                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      Electronically Filed March 13, 2020
                                                  3
        Case 1:20-cr-00898-KWR Document 10 Filed 03/13/20 Page 4 of 4



                                                   PAUL J. MYSLIWIEC
                                                   Assistant United States Attorney
                                                   201 Third St. NW, Suite 900
                                                   Albuquerque, NM 87102
                                                   (505) 346-7274

I HEREBY CERTIFY that I electronically filed
the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to opposing counsel of record.


Filed Electronically
PAUL J. MYSLIWIEC
Assistant United States Attorneys




                                               4
